             Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 BJ ENERGY SOLUTIONS, LLC,

                 Plaintiff,
 v.                                               CIVIL ACTION NO. 6:21-CV-00682

 EVOLUTION WELL SERVICES, LLC,

                 Defendant.
                                                  JURY TRIAL DEMANDED

                     BJ ENERGY SOLUTIONS, LLC COMPLAINT FOR
                      PATENT INFRINGEMENT AND JURY DEMAND

        Plaintiff BJ Energy Solutions, LLC (“BJES”) files this Complaint for patent infringement

against defendant Evolution Well Services, LLC (“EWS”). This Complaint arises from EWS’s

unlawful infringement of U.S. Patent No. 9,395,049 (the “’049 Patent”), owned by BJES.

                                             Parties

        1.      Plaintiff BJES is a limited liability corporation organized and existing under the

laws of Delaware, with its principal place of business at 2001 Timberloch Place, Suite 350, The

Woodlands, TX 77380.

        2.      Defendant EWS is a limited liability corporation organized and existing under the

laws of Delaware, with its principal place of business at 3 Hughes Landing, 1780 Hughes Landing

Blvd. Suite 125, The Woodlands, TX 77380. EWS is doing business, either directly or through its

agents, on an ongoing basis in this judicial District and has a regular and established place of

business in the District, including operations at 1624 East County Road 140, Midland, TX.1



 1
    See, e.g., Evolution Well Services Announces Opening of Midland, Texas Location,
 https://evolutionws.com/evolution-well-services-announces-opening-of-midland-texas-
 location/.



Error! Unknown document property name.
             Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 2 of 14




        3.      EWS may be served with process through its registered agent, C T Corporation

System, 1999 Bryan Street, Suite 900, Dallas, TX 75201.

                                         Jurisdiction & Venue

        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

        5.      This Court has personal jurisdiction over EWS in this action because EWS has

committed acts of infringement of the ’049 Patent within this District giving rise to this action, and

has established minimum contacts with this forum such that the exercise of jurisdiction over EWS

would not offend traditional notions of fair play and substantial justice. EWS, directly and through

subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, making, using, importing, offering to sell, and/or selling products

that infringe the ’049 Patent.

        6.      Venue is proper in this District under 28 U.S.C. §§ 1391(b), (c), (d) and 1400(b).

EWS is registered to do business in Texas and, upon information and belief, EWS has transacted

business in this District and has committed acts of direct and indirect infringement in this District

by, among other things, importing, offering to sell, and/or selling products that infringe the ’049

Patent. EWS has a regular and established place of business in the District, including operations

at 1624 East County Road 140, Midland, TX. In particular, on information and belief, EWS uses

the accused E Fleet vehicles in this District to provide electric hydraulic fracturing services in the

Permian Basin.2




 2
      See id.; Are Electrically Powered Fleets the Future of Fracking?,
 https://www.drillingcontractor.org/are-electrically-powered-fleets-the-future-of-fracking-59560
 (noting that EWS operates three E Fleets in the Permian Basin).



Error! Unknown document property name.            2
                Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 3 of 14




                                              Count 1
                                   (Infringement of the ’049 Patent)

          7.     BJES re-alleges the allegations in the preceding paragraphs as if fully set forth

herein.

          8.     On July 19, 2016, the U.S. Patent & Trademark Office duly and legally issued the

’049 Patent entitled “Apparatus and methods for delivering a high volume of fluid into an

underground well bore from a mobile pumping unit.” A true and correct copy of the ’049 Patent

is attached as Exhibit A to this Complaint.

          9.     BJES is the owner of all rights, title, and interest in and to the ’049 Patent, including

the right to assert all causes of action arising under the ’049 Patent and the right to any remedies

for the infringement of the ’049 Patent. The inventors of the ’049 Patent assigned all rights, title,

and interest in the inventions and patent application to Baker Hughes Incorporated on August 12,

2013. Baker Hughes Incorporated assigned all rights, title, and interest in the ’049 Patent to BJ

Services, LLC, on December 23, 2016. BJ Services, LLC, assigned all rights, title, and interest in

the ’049 Patent to BJES on August 28, 2020.

          10.    Claim 1 of the ’049 Patent recites:

          1. A mobile hydraulic fracturing fluid delivery system for pumping high pressure
          fracturing fluid into an underground well bore at a well site and being transportable
          between multiple well sites, the mobile hydraulic fracturing fluid delivery system
          comprising:

                 (1) a chassis, said chassis being configured to be transportable
                 between well sites;

                 (2) an electric motor disposed upon said chassis, said electric motor
                 being electrically coupled to an external electric power source and
                 having first and second opposing ends, said electric motor further
                 having a single drive shaft extending axially therethrough and
                 outwardly therefrom at said first and second opposing ends thereof;




Error! Unknown document property name.              3
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 4 of 14




                (3) a first fluid pump disposed upon said chassis, coupled directly to
                said drive shaft of said electric motor at said first end of said motor
                and configured to pump fracturing fluid into the well bore;

                (4) a second fluid pump disposed upon said chassis, coupled directly
                to said drive shaft of said electric motor at said second end of said
                motor and configured to pump fracturing fluid into the well bore at
                the same time as said first fluid pump;

                (5) wherein said first and second fluid pumps are axially aligned
                with said electric motor at said opposing ends thereof, further
                wherein said drive shaft of said electric motor is coupled to said first
                and second fluid pumps so that said electric motor is capable of
                concurrenty driving both said fluid pumps;

                (6) at least a first flex coupling engaged with and between said
                electric motor and said first fluid pump and configured to allow
                movement of said electric motor and said first fluid pump relative to
                one another during and without disturbing the operation thereof; and

                (7) at least a second flex coupling engaged with and between said
                electric motor and said second fluid pump and configured to allow
                movement of said electric motor and said second fluid pump relative
                to one another during and without disturbing the operation thereof.

        11.     Claim 2 of the ’049 Patent recites:

                2. The mobile hydraulic fracturing fluid delivery system of claim 1
                wherein said electric motor is configured to drive each said fluid
                pump regardless of the operation of said other fluid pump.

        12.     Claim 3 of the ’049 Patent recites:

                3. The mobile hydraulic fracturing fluid delivery system of claim 1
                wherein said electric motor has a power rating of 6,000 hp and each
                of said first and second fluid pumps has a power rating of 3,000 hp.

        13.     Claim 6 of the ’049 Patent recites:

                6. The mobile hydraulic fracturing fluid delivery system of claim 1
                further including a remotely controllable variable frequency drive
                disposed upon said chassis and electrically coupled to said electric
                motor, said variable frequency drive configured to control the speed
                of said electric motor.

        14.     Claim 7 of the ’049 Patent recites:




Error! Unknown document property name.             4
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 5 of 14




                7. The mobile hydraulic fracturing fluid delivery system of claim 6
                wherein said variable frequency drive is configured to be electrically
                coupled to said external electric power source and provide electric
                power to said electric motor when said external electric power
                source is disposed at a remote location relative to said chassis.

        15.     Claim 8 of the ’049 Patent recites:

                8. The mobile hydraulic fracturing fluid delivery system of claim 7
                wherein said external electric power source is one among a local
                utility power grid and a gas turbine generator.

        16.     Claim 13 of the ’049 Patent recites:

        13. A mobile high pressure fluid pumping unit for pumping high pressure fluid into
        an underground well bore at a well site and being transportable between multiple
        well sites, the mobile high pressure fluid pumping unit comprising:

                (1) a chassis, said chassis being configured to be transportable
                between well sites;

                (2) first and second fluid pump disposed upon said chassis and
                configured to pump pressurized fluid into the well bore at the same
                time;

                (3) an electric motor disposed upon said chassis, having first and
                second opposing ends, a single drive shaft extending axially
                therethrough and outwardly therefrom at said first and second
                opposing ends thereof and being configured to concurrently drive
                both said first and second fluid pumps, said first fluid pump being
                couple directly to said drive shaft of said electric motor at said first
                end of said electric motor and said second fluid pump being coupled
                directly to said drive shaft of said electric motor at said second end
                of said electric motor;

                (4) at least a first high horsepower elastic coupling engaged with and
                between said electric motor and said first fluid pump and configured
                to allow movement of said electric motor and said first fluid pump
                relative to one another during and without disturbing the operation
                thereof;

                (5) at least a second high horsepower elastic coupling engaged with
                and between said electric motor and said second fluid pump and
                configured to allow movement of said electric motor and said
                second fluid pump relative to one another during and without
                disturbing the operation thereof; and




Error! Unknown document property name.             5
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 6 of 14




                (6) a remotely controlled variable frequency drive disposed upon
                said chassis and electrically coupled to said electric motor and an
                external electric power source, said variable frequency drive being
                configured to provide electric power to said electric motor from said
                external electric power source and allow the speed of said electric
                motor to be remotely controlled.

        17.     Claim 15 of the ’049 Patent recites:

                15. The mobile high pressure fluid pumping unit of claim 13
                wherein said electric motor is configured to drive each said fluid
                pump regardless of the operation of said other fluid pump.

        18.     Claim 18 of the ’049 Patent recites:

        18. Apparatus for pumping high pressure fluid into an underground well bore at a
        well site and being transportable between multiple well sites, the apparatus
        comprising:

                (1) a mobile chassis, said chassis being configured to be
                transportable between well sites;

                (2) an electric motor disposed upon said chassis, said electric motor
                being electrically coupled to an external electric power source and
                having first and second opposing ends, said electric motor further
                having a single drive shaft extending axially therethrough and
                outwardly therefrom at said first and second opposing ends thereof;

                (3) a first fluid pump disposed upon said chassis, coupled directly to
                said drive shaft of said electric motor at said first end of said electric
                motor and configured to pump high pressure fluid into the well bore;

                (4) a second fluid pump disposed upon said chassis, coupled directly
                to said drive shaft of said electric motor at said second end of said
                electric motor and configured to pump high pressure fluid into the
                well bore at the same time as said first fluid pump; and

                (5) first and second flex couplings engaged with and between said
                electric motor and said first and second respective fluid pumps and
                configured to allow relative movement of said electric motor and
                said first and second fluid pumps during and without disturbing the
                operation thereof,

                (6) wherein said drive shaft of said electric motor is coupled to said
                first and second fluid pumps so that said electric motor is capable of
                concurrently driving both said fluid pumps.

        19.     Claim 19 of the ’049 Patent recites:


Error! Unknown document property name.              6
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 7 of 14




        19. A method of providing a high volume of pressurized fluid from a single mobile
        high pressure fluid delivery system into an underground well bore, the method
        comprising:

                (1) on a single mobile chassis, positioning first and second high
                pressure fluid pumps on opposing sides of an electric motor,
                wherein the fluid pumps and electric motor are axially aligned on
                the chassis, the electric motor having a single drive shaft extending
                axially therethrough and outwardly therefrom at its opposing sides;

                (2) mechanically coupling the fluid pumps directly to drive shaft of
                the electric motor at the respective opposing sides of the motor so
                that the electric motor is configured to simultaneously drive both
                pumps to pump high pressure fluid into the well bore, the electric
                motor being configured to drive each fluid pump regardless of the
                operation of the other fluid pump;

                (3) engaging at least a first flex coupling with and between the
                electric motor and the first fluid pump and configured to allow
                movement of the electric motor and the first fluid pump relative to
                one another during and without disturbing the operation thereof;

                (4) engaging at least a second flex coupling with and between the
                electric motor and the second fluid pump and configured to allow
                movement of the electric motor and the second fluid pump relative
                to one another during and without disturbing the operation thereof;

                (5) electrically connecting a remotely controllable variable
                frequency drive disposed on the chassis to the electric motor and an
                external electric power source; and

                (6) the variable frequency drive providing electric power to the
                electric motor from the external electric power source and allowing
                the speed of the electric motor to be remotely controlled.

        20.     Claim 20 of the ’049 Patent recites:

                20. The method of claim 19 wherein the external electric power
                source is located remotely relative to the chassis, further including
                electrically coupling the variable frequency drive to the external
                electric power source with at least one cable.

        21.     EWS has directly infringed and continues to directly infringe, literally and/or under

the doctrine of equivalents, one or more claims, including at least claims 1, 2, 3, 6, 7, 8, 13, 15,

18, 19, and 20, of the ’049 Patent in violation of 35 U.S.C. § 271(a) because EWS makes, uses,



Error! Unknown document property name.            7
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 8 of 14




offers for sale, sells, and/or imports certain products, including within this District, such mobile

hydraulic fracturing delivery systems and methods that are implemented in at least the vehicles

comprising Evolution Wells Services’ E Fleet system. EWS’s infringing use of the E Fleet system

includes its internal use and testing of the E Fleet system.

        22.     The E Fleet system satisfies all claim limitations of one or more of the claims of

the ’049 Patent, including at least claims 1, 2, 3, 6, 7, 8, 13, 15, 18, 19, and 20.

        23.     For example, the E Fleet system vehicles practice a mobile hydraulic fracturing

fluid delivery system comprising a chassis, electric motor, and single drive shaft, with two fluid

pumps coupled directly to the single electric motor.3




 3
  See Latest Frac Fleets Are Tougher, Faster, The American Oil & Gas Reporter, March 2018,
 https://www.aogr.com/magazine/frac-facts/latest-frac-fleets-are-tougher-faster (quoting Chris
 Combs, VP, Evolution Well Services).



Error! Unknown document property name.             8
                Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 9 of 14




     [images of E Fleet vehicle showing fluid pumps and electric motor axially aligned on chassis]

          24.     The E Fleet system vehicles further contain at least two flex couplings engaged

between the electric motor and each of the fluid pumps.4




                [U.S. Patent No. 10,378,326, Fig. 14B; [1412] reflects flex couplings]




 4
   See U.S. Patent No. 10,378,326, “Mobile fracturing pump tansport for hydraulic fracturing of
 subsurface geological formations,” assigned to Typhon Technology Solutions LLC (the “’326
 Patent”), at 20:58-63. A copy of the ’326 Patent is attached as Exhibit B. Upon information and
 belief, Typhon Technology Solutions LLC is an affiliated company of EWS. See
 https://evolutionws.com/intellectual-property/ (listing the ’326 Patent as part of EWS’s
 intellectual property).



Error! Unknown document property name.            9
                Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 10 of 14




          25.     The E Fleet system vehicles further comprise an electric motor that is configured

to drive each fluid pump regardless of the operation of the other fluid pump.5

          26.     The E Fleet system vehicles further comprise an electric motor with a power rating

of 6,000 hp and a fluid pump with a power rating of 3,000 hp each.6

          27.     The E Fleet system vehicles further comprise a remotely controllable variable

frequency drive coupled to an electric motor and an external electric power source.7

          28.     The E Fleet system vehicles further comprise high horsepower elastic couplings

engaged with the electric motor and fluid pumps.8

          29.     The E Fleet system vehicles further utilize an external electric power source that is

one among a local utility power grid and a gas turbine generator.9

          30.     The E Fleet system vehicles further comprise an electric motor connected to two

fluid pumps, capable of concurrently driving both said fluid pumps.10




 5
  The ’326 Patent describes “selective engagement and/or disengagement of the first fracturing
 pump” and “selective engagement and/or disengagement of the second fracturing pump.” ’326
 Patent at 2:25-30.
 6
   See Latest Frac Fleets Are Tougher, Faster, The American Oil & Gas Reporter, March 2018,
 https://www.aogr.com/magazine/frac-facts/latest-frac-fleets-are-tougher-faster (“[W]e replace
 the 2,250- or 2,500 horsepower pump that normally would be on each trailer with two, 3,000-
 horsepower pumps.”).
 7
  See https://evolutionws.com/ews-features (describing a “motor with on board variable frequency
 drive”); id. (describing connection to a “Turbine Generator” acting as an external power source);
 id. (describing connection to a “Data Van” as an element of “remote control”).
 8
   See ’326 Patent at 5:4-10; 20:61-63 (describing motor horsepower and examples of fixed
 couplings).
 9
   See https://evolutionws.com/ews-features/ (describing use of a gas turbine generator to power a
 single electric motor further coupled to two fluid pumps).
 10
      See id. (describing use of a single electric motor to drive two fluid pumps).



Error! Unknown document property name.             10
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 11 of 14




        31.       EWS has received notice and actual or constructive knowledge of the ’049 Patent

and the infringing nature of the E Fleet system vehicles since at least the date of service of this

Complaint.

        32.       Since at least the date of service of this Complaint, through its actions, EWS has

indirectly infringed and continues to indirectly infringe the ’049 Patent in violation of 35 U.S.C.

§ 271(b). EWS has actively induced product makers, distributors, retailers, and/or end users of the

E Fleet vehicles to directly infringe the ’049 Patent throughout the United States, including within

this Judicial District, by, among other things, advertising and promoting the use of the E Fleet

vehicles in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the E Fleet vehicles.

Examples of such advertising, promoting, and/or instructing include the documents or videos at:

                 https://evolutionws.com/services/

                 https://evolutionws.com/ews-features/

                 https://evolutionws.com/digital-toolbox/

                 https://evolutionws.com/gallery/

                 https://www.youtube.com/watch?app=desktop&v=n9CL1qzffb8

        33.       EWS does so knowing and intending that its customers and end users will commit

these infringing acts. EWS also continues to make, use, offer for sale, sell, and/or import the E

Fleet vehicles, despite its knowledge of the ’049 Patent, thereby specifically intending for and

inducing its customers to infringe the ’049 Patent through the customers’ normal and customary

use of the E Fleet vehicles.

        34.       In addition, EWS has indirectly infringed and continues to indirectly infringe the

’049 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States, or



Error! Unknown document property name.               11
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 12 of 14




importing into the United States, the E Fleet vehicles with knowledge that they are especially

designed or adapted to operate in a manner that infringes that patent and despite the fact that the

infringing technology or aspects of the products are not a staple article of commerce suitable for

substantial non-infringing use.

        35.       For example, EWS is aware that the technology described above included in the E

Fleet vehicles enables the product to operate as described above and that such functionality

infringes the ’049 Patent, including claims 1, 2, 3, 6, 7, 8, 13, 15, 18, 19, and 20. EWS continues

to sell and offer to sell these products in the United States after receiving notice of the ’049 Patent

and how the products’ functionality infringe that patent.

        36.       The infringing aspects of the E Fleet vehicles can be used only in a manner that

infringes the ’049 Patent and thus have no substantial non-infringing uses. The infringing aspects

of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-

infringing use.

        37.       BJES has suffered damages as a result of EWS’s direct and indirect infringement

of the ’049 Patent in an amount adequate to compensate for EWS’s infringement, but in no event

less than a reasonable royalty for the use made of the invention by EWS, together with interest and

costs as fixed by the Court.

                                         Demand for Jury Trial

        38.       BJES hereby demands a jury trial for all issues so triable.

                                           Prayer for Relief

        WHEREFORE, BJES requests the that the Court:

        (a)       enter judgment that EWS infringes one or more claims of the ’049 Patent literally

and/or under the doctrine of equivalents;




Error! Unknown document property name.             12
              Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 13 of 14




        (b)     enter judgment that EWS has induced and/or contributed to infringement literally

and/or under the doctrine of equivalents and continues to induce and/or contributed to infringement

of one or more claims of the ’049 Patent;

        (c)     award BJES damages, to be paid by EWS in an amount adequate to compensate

BJES for such damages, together with pre-judgment and post-judgment interest for the

infringement by EWS of the ’049 Patent through the date such judgment is entered in accordance

with 35 U.S.C. § 284;

        (d)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

        (e)     award BJES its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.


Dated: June 29, 2021                          Respectfully submitted,

                                              By: /s/ Max Tribble
                                                 Max L. Tribble, Jr.
                                                 State Bar No. 2021395
                                                 Joseph S. Grinstein
                                                 State Bar No. 24002188
                                                 SUSMAN GODFREY L.L.P.
                                                 1000 Louisiana Street, Suite 5100
                                                 Houston, Texas 77002-5096
                                                 Telephone: (713) 651-9366
                                                 Fax: (713) 654-6666
                                                 mtribble@susmangodfrey.com
                                                 jgrinstein@susmangodfrey.com

                                                 Beatrice Franklin (pro hac vice forthcoming)
                                                 N.Y. State Bar No. 5348271
                                                 SUSMAN GODFREY L.L.P.
                                                 1301 Avenue of the Americas, 32nd Floor
                                                 New York, New York 10019
                                                 Telephone: (212) 336-8330
                                                 Fax: (212) 336-8340
                                                 bfranklin@susmangodfrey.com




Error! Unknown document property name.          13
             Case 6:21-cv-00682 Document 1 Filed 06/29/21 Page 14 of 14




                                           Christopher A. Shield
                                           State Bar No. 24046833
                                           GRAY REED & MCGRAW LLP
                                           900 Washington Avenue, Suite 800
                                           Waco, Texas 76701
                                           Telephone: (254) 342-3000
                                           Fax: (254) 342-3100
                                           cshield@grayreed.com

                                         COUNSEL FOR PLAINTIFF BJ ENERGY
                                         SOLUTIONS, LLC




Error! Unknown document property name.    14
